SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF THE LISTED FUNDS: DWS Mid Cap Value Fund DWS Small Cap Value Fund DWS Small Mid Cap Value VIP The following information replaces similar disclosure contained in APPENDIX I-D – PORTFOLIO MANAGEMENTunder the headings “Fund Ownership of Portfolio Managers” and “Conflicts of Interest” in Part I of the Funds’ Statements of Additional Information: Fund Ownership of Portfolio Managers The following table shows the dollar range of shares owned beneficially and of record by the portfolio management team for each fund as well as in all US registered DWS funds as a group, including investments by their immediate family members sharing the same household and amounts invested through retirement and deferred compensation plans. This information is provided as of August 31, 2013. Name of Portfolio Manager Dollar Range of Fund Shares Owned Dollar Range of All DWS Fund Shares Owned Richard Glass $0 $0 Conflicts of Interest In addition to managing the assets of each fund, a portfolio manager may have responsibility for managing other client accounts. The tables below show, per portfolio manager, the number and asset size of (1) SEC registered investment companies (or series thereof) other than each fund, (2) pooled investment vehicles that are not registered investment companies and (3) other accounts (e.g., accounts managed for individuals or organizations) managed by a portfolio manager. Total assets attributed to a portfolio manager in the tables below include total assets of each account managed, although a portfolio manager may only manage a portion of such account’s assets. For a fund subadvised by subadvisors unaffiliated with the Advisor, total assets of funds managed may only include assets allocated to the portfolio manager and not the total assets of a fund managed. The tables also show the number of performance based fee accounts, as well as the total assets of the accounts for which the advisory fee is based on the performance of the account. This information is provided as of August 31, 2013. September 13, 2013 SAISTKR-126 Other SEC Registered Investment Companies Managed: Name of Portfolio Manager Number ofRegistered Investment Companies Total Assets of Registered Investment Companies Number of Investment Company Accounts with Performance-Based Fee Total Assets of Performance-Based Fee Accounts Richard Glass 0 $0 0 $0 Other Pooled Investment Vehicles Managed: Name of Portfolio Manager Number of Pooled Investment Vehicles Total Assets of Pooled Investment Vehicles Number of Pooled Investment Vehicle Accounts with Performance-Based Fee Total Assets of Performance-Based Fee Accounts Richard Glass 0 $0 0 $0 Other Accounts Managed: Name of Portfolio Manager Number of Other Accounts Total Assets of Other Accounts Number of Other Accounts with Performance-Based Fee Total Assets of Performance-Based Fee Accounts Richard Glass 0 $0 0 $0 Please Retain This Supplement for Future Reference September 13, 2013 SAISTKR-126
